DETAILED ACTION

Election/Restrictions
Claims 8, 9, 18 and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/20 and 12/17/20 are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claims 6 & 7 and 14 are objected to because of the following informalities:  
Regarding Claims 6 & 7, a “second capacitor” and “second switching circuitry” are recited without reference to a “first capacitor” or “capacitor” and “first switching circuitry” or “switching circuitry”. It is unclear what makes the “second capacitor” and “second switching circuitry” second, and it is unclear whether or not there is a first capacitor and first switching circuitry.
Regarding Claim 14, “an inductive element of the sensor” has antecedent basis in Claim 10, Line 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitsma (US Pre-Grant Pub 2014/0247090 A1, Pub. Date September 4, 2014).
Regarding Claims 1, 10 and 19, Reitsma teaches:

    PNG
    media_image1.png
    525
    800
    media_image1.png
    Greyscale

[Claim 1] An apparatus (60, Fig 6, ¶[0053] FIG. 6 illustrates an example embodiment of a resonant sensor system 60 configured for inductive sensing) comprising: 
an inductance-to-digital converter (LDC) (600, Fig 6, ¶[0053] inductance-to-digital converter (LDC) 600) comprising a digital control loop (620, 625, 630, S1, S2, Fig 6) and a digital filter (¶[0045] digital filtering) to measure an inductance change of a sensor (¶[0045] sensor response) and convert (¶[0045] The discrete gm control signal the inductance change to a digital value (¶[0045] digital sensor read-out), wherein 
the sensor (50, Fig 6, ¶[0053] resonant sensor 50) forms an oscillator (51, Fig 6, ¶[0053] LC resonator 51) in the digital control loop, wherein the digital control loop (620, 625, 630, S1, S2, Fig 6; ¶[0054] As described in connection with FIG. 1A, the negative impedance stage 620, negative impedance control stage 630 and a negative impedance control signal 639 establish a negative impedance control loop that controls the negative impedance presented to the resonant sensor 50 (resonator 51).; The control loop is digital because gm_low/high control 639, which is part of negative impedance control stage 630, is a discrete bit stream as taught in ¶[0045.]) is configured to maintain (¶[0055] LDC 600 detects the changes in resonant impedance (Rs) resulting from target interaction as changes in resonance state (resonator oscillation amplitude), and effects resonant impedance sensing by controlling the negative impedance presented to the resonant sensor to counteract changes in resonator oscillation amplitude and maintain steady-state oscillation. That is, the controlled negative a fixed frequency (¶[0055] steady-state oscillation) in the sensor (50, Fig 6), wherein 
an output (Sensor Response Data, gm_low/high control, 639, Fig 6) of the digital control loop (620, 625, 630, S1, S2, Fig 6) is representative of the inductance change (¶[0045] sensor response; ¶[0053] inductance-to-digital converter (LDC) 600) of an inductive element (L, Fig 6) in the sensor (50, Fig 7A, ¶[0073] sensor 50; Coil 50 in Figure 7A is the inductive element in the sensor).

[Claim 10] A system (60, Fig 6, ¶[0053] FIG. 6 illustrates an example embodiment of a resonant sensor system 60 configured for inductive sensing) comprising: 
a sensor (L, Fig 6, ¶[0027] inductor sensing coil); 
a first capacitor (C, Fig 6, ¶[0027] parallel capacitor); and 
an integrated circuit (¶[0072] Advantages of resonant impedance sensing according to the invention include:... (c) integration in high density CMOS--the sensor/resonator impedance sensing methodology can be applied using a low constant resonance amplitude, enabling implementation in high density CMOS, and allowing for comprising a first terminal (terminal connected to positive terminal of comparator 623) and a second terminal (terminal connected to negative terminal of comparator 623), wherein 
the first capacitor (C, Fig 6) and the sensor (L, Fig 6) are coupled in parallel across the first terminal (terminal connected to positive terminal of comparator 623) and the second terminal (terminal connected to negative terminal of comparator 623), wherein 
the integrated circuit (See explanation above) comprises an inductance-to-digital converter (LDC) (600, Fig 6, ¶[0053] inductance-to-digital converter (LDC) 600) comprising a digital control loop (620, 625, 630, S1, S2, Fig 6; ¶[0054] As described in connection with FIG. 1A, the negative impedance stage 620, negative impedance control stage 630 and a negative impedance control signal 639 establish a negative impedance control loop that controls the negative impedance presented to the resonant sensor 50 (resonator 51).; The control loop is digital because gm_low/high control 639, which is part of negative impedance control stage 630, is a discrete bit stream as taught in ¶[0045.]) and a digital filter (¶[0045] digital filtering) to measure an inductance change (¶[0045] sensor response) of the sensor (L, Fig 6) and 
convert (¶[0045] The discrete gm control signal 339 can be translated into a digital sensor read-out corresponding to sensor response, such as by digital filtering of the discrete gm_low/high control bit stream. That is, the negative impedance control loop is based on generating a predetermined number of discrete negative impedances applied sequentially in time, based on a negative impedance (gm_low/high) control signal 139, such that sensor response data corresponds to the time average negative impedance presented to the resonant sensor 50.) the inductance change to a digital value (¶[0045] digital sensor read-out), wherein 
the sensor (L, Fig 6) forms an oscillator (51, Fig 6, ¶[0053] LC resonator 51) in the digital control loop (620, 625, 630, S1, S2, Fig 6), wherein 
the digital control loop (620, 625, 630, S1, S2, Fig 6) is configured to maintain (¶[0055] LDC 600 detects the changes in resonant impedance (Rs) resulting from target interaction as changes in resonance state (resonator oscillation amplitude), and effects resonant impedance sensing by controlling the negative impedance presented to the resonant sensor to counteract changes in resonator oscillation amplitude and maintain steady-state oscillation. That is, the controlled negative impedance substantially cancels resonant impedance 53, maintaining a resonance state (resonator oscillation amplitude and resonance frequency) corresponding to steady-state oscillation. The controlled negative impedance that counteracts resonant impedance to maintain steady-state oscillation is quantified as sensor response data that corresponds to the sensor a fixed frequency (¶[0055] steady-state oscillation) in the sensor (L, Fig 6), wherein 
an output (Sensor Response Data, gm_low/high control, 639, Fig 6) of the digital control loop (620, 625, 630, S1, S2, Fig 6) is proportional to the inductance change (¶[0045] sensor response; ¶[0053] inductance-to-digital converter (LDC) 600) of an inductive element (L, Fig 6) in the sensor (L, Fig 6).

[Claim 19] A method comprising: 
measuring (¶[0069] The controlled negative impedance required to maintain resonance state at steady-state oscillation, which is derived from changes in resonator oscillation amplitude resulting from sensor/target interaction, corresponds to sensor response data available from LDC 600 as an output of the negative impedance control loop. That is, the negative impedance control signal 639 that controls the negative impedance presented to the resonant sensor by the negative impedance stage 620 constitutes sensor response data that quantifies the controlled negative impedance.), by an integrated circuit (¶[0072] Advantages of resonant impedance sensing according to the invention include:... (c) integration in high density CMOS--the sensor/resonator impedance sensing methodology can be applied using a low constant resonance amplitude, enabling implementation in high density CMOS, and allowing for advanced signal processing, and temperature correction of the resonant sensor, which is a first signal (¶[0058] the output from resonator 51 as applied to the inputs (inverting/noninverting) to the comparator 623.) having a sensor frequency (¶[0055] resonance frequency) of a sensor (50, Fig 6, ¶[0053] resonant sensor 50) coupled to the integrated circuit (see explanation above), wherein 
the sensor (50, Fig 6) is part of a digital control loop (620, 625, 630, S1, S2, Fig 6; ¶[0054] As described in connection with FIG. 1A, the negative impedance stage 620, negative impedance control stage 630 and a negative impedance control signal 639 establish a negative impedance control loop that controls the negative impedance presented to the resonant sensor 50 (resonator 51).; The control loop is digital because gm_low/high control 639, which is part of negative impedance control stage 630, is a discrete bit stream as taught in ¶[0045.]) of an inductance-to-digital converter (LDC) (600, Fig 6, ¶[0053] inductance-to-digital converter (LDC) 600) of the integrated circuit (see explanation above); 
maintaining (¶[0067] The impedance (gm_low/high) control signal 639 output from quantizer 637 is generated by the negative impedance control stage 630 based on detected resonator oscillation amplitude, such that the controlled negative impedance of the negative impedance stage 620 substantially cancels the resonant impedance (Rp) 53 of the resonant sensor 50, and maintains the output resonator oscillation amplitude , by the integrated circuit (see explanation above), a fixed frequency (¶[0055] steady-state oscillation) in the sensor (50, Fig 6) by an output (639, gm_low/high control, Fig 6) of the digital control loop (620, 625, 630, S1, S2, Fig 6); and 
digitizing (digital filtering of the discrete gm_low/high control bit stream, ¶[0045]), by the integrated circuit (see explanation above), the output (639, gm_low/high control, Fig 6) of the digital control loop (620, 625, 630, S1, S2, Fig 6) to a digital value (digital sensor read-out, ¶[0045]), wherein 
the output (Sensor Response Data, gm_low/high control, 639, Fig 6) of the digital control loop (620, 625, 630, S1, S2, Fig 6) is proportional to an inductance change (¶[0045] sensor response) of the sensor (50, Fig 7A, ¶[0073] sensor 50; Coil 50 in Figure 7A is the inductive element in the sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Reitsma in view of Florescu et al. (US Patent 7,323,944 B2, Pub. Date January 29, 2008, herein Florescu).
Regarding Claims 6 and 7 Reitsma does not teach the limitations.
However, Florescu teaches:

    PNG
    media_image2.png
    575
    459
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    775
    450
    media_image3.png
    Greyscale

[Claim 6] a first terminal (Vout-, Fig 2) and a second terminal (Vout+, Fig 2), wherein the sensor (230, Fig 2) is coupled between the first terminal (Vout-, Fig 2) and the second terminal (Vout+, Fig 2); 
a current source (214, Fig 2); 
a cross-coupled differential transistor pair (212a,b, Fig 2) coupled to the current source (214, Fig 2); 
a second capacitor (252, Fig 2) coupled to the first terminal (Vout-, Fig 2); and 
second switching circuitry (254, Fig 2) coupled to the second capacitor (252, Fig 2) and configured to selectively couple (Coarse Tune, Fig 2, Col[4:16-20] Coarse tuning circuit 250 includes a bank of capacitors 252 and their associated switches 254. Each capacitor 252 may be selectively enabled or disabled from VCO 200 by turning on or off the associated switch 254 via a digital control, which is labeled as Coarse Tune in FIG. 2.) the second capacitor (252, Fig 2) to the second terminal (Vout+, Fig 2).

[Claim 7] a capacitance of the second capacitor (252, Fig 2) is programmable (Col[4:13-16] Coarse tuning circuit 250 is also called a programmable capacitor bank or a switchable capacitor bank.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reitsma in view of Florescu by having a first terminal and a second terminal, wherein the sensor is coupled between the first terminal and the second terminal; a current source; a cross-coupled differential transistor pair coupled to the current source; a second capacitor coupled to the first terminal; and second switching circuitry coupled to the second capacitor  and because such a circuit is able to produce resonance or oscillation, wherein the frequency can be tuned by switching in the correct combination of capacitors as taught by Florescu (Col[4:21-41]).

Allowable Subject Matter
Claims 2-5, 11-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, the prior art of record fails to teach or suggest, singly or in combination:
“a digital phase locked loop (PLL) coupled to the second terminal, wherein the digital PLL is configured to receive as inputs, a first signal, indicative of a sensor frequency of the oscillator, and a second signal, indicative of a reference frequency, and output a digital bitstream as a control signal, wherein the switching circuitry is configured to receive the control signal, wherein the digital filter is configured to receive the digital bitstream as an input and to output the digital value” in combination with the other limitations of the Claim.
Claims 3-5 are objected to as depending on Claim 2.
Claim 11 is objected to on the same grounds as Claim 2.
Claims 12-17 are objected to as depending on Claim 11.

The closest prior art of record is Arcudia (US 2016/0269172 A1).

    PNG
    media_image4.png
    475
    775
    media_image4.png
    Greyscale

Arcudia in Figure 2 teaches a digital phase locked loop comprising TDC 215, which detects a phase difference, and receives an Output/FB signal indicative of an output frequency of VCO 240, and a second reference signal REF. TDC sends its output to proportional integrator 222, which outputs a digital bitstream through summer 232 and Digital Filter 234. The VCO 240 receives a Tuning Word from 234 that is a signal that controls switching circuitry connected to capacitors in a capacitor bank 255 to adjust the resonant frequency of the VCO 240. 

Even though both Reitsma and Arcudia control the frequencies of their resonators through a digital loop, it would not be obvious to one of ordinary skill in the art to combine Reitsma in view of Arcudia by taking the digital filter from ¶[0045] of Reitsma, which uses negative impedance control means to control the resonance, and apply it to the output of summer 232 of Figure 2 of Arcudia, which uses a PLL to control the resonance, and then using that digital filter output to determine a digital sensor response.
Therefore Claims 2 and 11 have allowable subject matter.

Regarding Claim 20, the prior art of record fails to teach or suggest singly or in combination a method comprising:
“comparing, by the integrated circuit, the first signal and a second signal indicative of the fixed frequency; 
generating, by the integrated circuit, a digital bitstream based on the comparing of the first signal and the second signal; and 
selectively coupling, by the integrated circuit, a capacitor or an inductor across a first terminal and a second terminal based on the digital bitstream, wherein the sensor 

Claim 20, while not explicitly claiming a PLL, teaches the comparison of a signal in a digital control loop with a fixed reference signal, the generation of a digital bitstream based on the comparison and the switching of a capacitor or inductor based on that bitstream. Particularly, the comparison step is one that would be implemented in PLL.
Reitsma does not teach any fixed reference signal to compare with the output of a digital loop.
Reitsma and Arcudia would not be combined for reasons similar as described with respect to Claims 2 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        03/26/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868